       Case 2:21-cr-20003-SHL Document 30 Filed 01/28/21 Page 1 of 7          PageID 67

COTTON
                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION

  UNITED STATES OF AMERICA,                   )
                                              )
                 Plaintiff,                   )
  v.                                          )      CRIMINAL No. 21-cr-20003-MSN
                                              )
                                              )      18   u.s.c. §981
  KATRINA ROBINSON,                           )      18   u.s.c. §982
  KATIE AYERS and                             )      18   u.s.c. §1349
  BROOKE BOUDREAUX,                           )      18   u.s.c. §1956
                                              )      28   u.s.c. §2461
                 Defendants.                  )

                                       INDICTMENT

  THE GRAND JURY CHARGES:

                                      General Allegations

          During all times material to this Indictment:

           1.    The Healthcare Institute LLC ("THI ") was a Tennessee Corporation

  registered with the State of Tennessee as a domestic, for-profit corporation , and located

  at 7253 Winchester Rd., Memphis, Tennessee .

          2.     THI was a healthcare education provider, offering training programs in

  certified nursing assistance (CNA) , phlebotomy, and Licensed Practical Nursing (LPN) .

          3.     Defendant KA TRINA ROBINSON was Director and beneficial owner of TH I.

          4.     Brezinski's Security Doors , LLC (Brezinski's) was a Tennessee corporation

  located at 3200 S. 3rd Street, Memphis, Tennessee.

          5.     Defendant KATIE AYERS ran Brezinski's on behalf of the owner, Alaric

  Ayers , and had access to its bank accounts.
  Case 2:21-cr-20003-SHL Document 30 Filed 01/28/21 Page 2 of 7             PageID 68




       6.     Regions Bank was a financial institution headquartered in Birmingham ,

Alabama and insured by the Federal Deposit Insurance Corporation (FDIC) .

       7.     Wells Fargo Bank was a financial institution headquartered in San

Francisco , California and insured by the FDIC.

       8.     American Express was a financial services company headquartered in New

York, New York, which provided charge card and credit card services.

                                       COUNT 1
                          (Conspiracy to Commit Wire Fraud)

       9.     The allegations in paragraphs 1-8 are hereby realleged and incorporated by

reference as though fully set forth herein.

       10.    From on or about October 1, 2017 and continuing until or about November

30 , 2017, the exact dates being unknown to the Grand Jury, in the Western District of

Tennessee and elsewhere , the defendants ,

                                  KATRINA ROBINSON
                                    KATIE AYERS
                                        AND
                                 BROOKE BOUDREAUX

did knowingly and willfully conspire, confederate and agree with each other, and with

other persons , known and unknown to the Grand Jury, to commit offenses against the

United States ; that is , having devised and intended to devise a scheme and artifice to

defraud and for obtaining money and property by means of false and fraudulent

pretenses , representations , and promises , to transmit and cause to be transmitted by

means of wire , radio , and/or television communication in interstate commerce , signs ,

signals, and sounds for the purpose of executing such scheme and artifice , in violation of

Title 18, United States Code, Section 1343.

                                              2
  Case 2:21-cr-20003-SHL Document 30 Filed 01/28/21 Page 3 of 7             PageID 69




                           OBJECT OF THE CONSPIRACY

       11.    It was the object of the conspiracy and scheme and artifice to defraud for

the defendants to unjustly enrich themselves by means of fraudulent misrepresentations

concerning defendant BROOKE BOUDREAUX's enrollment as a student at THI.

                   MANNER AND MEANS OF THE CONSPIRACY
                   AND SUBSTANCE OF SCHEME AND ARTIFICE

       12.   It was part of the conspiracy and scheme and artifice to defraud that

BROOKE BOUDREAUX represented to victim R.S. that she intended to attend THI as a

student, and convinced victim R.S. to pay her tuition and other expenses for that purpose.

       13.   It was part of the conspiracy and scheme and artifice to defraud that on or

about October 16, 2017 , KATRINA ROBINSON met with victim R.S . and accepted a

payment from R.S . in the amount of $14,470 .00 , which was charged to R.S. 's American

Express Card in a transaction which affected interstate commerce. KATRINA

ROBINSON and BROOKE BOUDREAUX represented to R.S . that this payment was for

BROOKE BOUDREAUX's tuition and other expenses as a student at THI.

      14.    In fact, BROOKE BOUDREAUX was not a student at THI, and it was part

of the conspiracy and scheme and artifice to defraud that the $14,470.00 was split among

BROOKE BOUDREAUX, KATRINA ROBINSON , and KATIE AYERS.

       15.   It was part of the conspiracy and scheme and artifice to defraud that

between on or about October 11, 2017 and on or about November 22 , 2017 , KATRINA

ROBINSON , KATIE AYERS , and BROOKE BOUDREAUX corresponded with one

another electronically via text message for the purpose executing the scheme and

dividing the proceeds among themselves .




                                            3
  Case 2:21-cr-20003-SHL Document 30 Filed 01/28/21 Page 4 of 7              PageID 70




       16.      It was part of the conspiracy and scheme and artifice to defraud that on or

about November 21, 2017 , KATRINA ROBINSON tendered to BROOKE BOUDREAUX

Check #1235 drawn on THl 's account at Regions Bank in the amount of $10 ,082 .00, the

memo line of which read "Tuition Refund - LPN withdrawal". In fact, the check was for

BOUDREAUX's and AYERS's share of the proceeds of the scheme .

       17.      It was part of the conspiracy and scheme and artifice to defraud that on or

about November 27 , 2017 , BOUDREAUX endorsed the check over to Brezinski's

Security Doors , LLC . The check was then deposited into an account held by Brezinski's

and controlled by KATIE AYERS at Wells Fargo Bank in a transaction affecting interstate

commerce.

       All in violation of Title 18, United States Code , Section 1349.

                                       COUNT 2
                       (Conspiracy to Commit Money Laundering)

       The allegations in paragraphs 1-17 are hereby realleged and incorporated by

reference as though fully set forth herein .

       Between on or about November 21 , 2017 and on or about November 27 , 2017 , in

the Western District of Tennessee and elsewhere , the defendants

                                  KATRINA ROBINSON
                                    KATIE AYERS
                                        AND
                                 BROOKE BOUDREAUX

did knowingly combine, conspire, and agree with each other to commit offenses against

the United States in violation of Title 18, United States Code , Section 1956 and Section

1957, to wit:

       (a)      to knowingly conduct and attempt to conduct one or more financial



                                               4
  Case 2:21-cr-20003-SHL Document 30 Filed 01/28/21 Page 5 of 7                  PageID 71




transactions affecting interstate commerce , which involved the proceeds of a specified

unlawful activity, that is the financial transactions alleged in paragraphs 16 and 17 above,

with the intent to promote the carrying on of specified unlawful activity, that is wire fraud

and conspiracy to commit wire fraud in violation of 18 U.S.C. §§1343 and 1349, and that

while conducting and attempting to conduct such financial transaction knew that the

property involved in the financial transaction represented the proceeds of some form of

unlawful activity in violation of Title 18, United States Code , Section 1956(a)(1 )(A)(i) ;

        (b)    to knowingly conduct and attempt to conduct financial transactions affecting

interstate commerce, which transactions involved the proceeds of specified unlawful

activity, that is , the financial transactions alleged in paragraphs 16 and 17 above, knowing

that the transactions were designed in whole or in part to conceal and disguise the nature,

location , source, ownership , and control of the proceeds of specified unlawful activity, and

that while conducting and attempting to conduct such financial transactions , knew that

the property involved in the financial transactions represented the proceeds of some form

of unlawful activity, in violation of Title 18, United States Code , Section 1956(a)(1 )(B)(i) ;

and ,

        (c)    to knowingly engage and attempt to engage in monetary transactions

affecting interstate commerce, in criminally derived property of a value of greater than

$10 ,000 .00 , that is, the transactions alleged in paragraphs 16 and 17 above , having been

derived from specified unlawful activity, that is wire fraud, in violation of Title 18, United

States Code , Section 1957.

        All in violation of Title 18, United States Code, Section 1956(h).




                                               5
  Case 2:21-cr-20003-SHL Document 30 Filed 01/28/21 Page 6 of 7                    PageID 72




                                   CRIMINAL FORFEITURE

       1.      The allegations contained in paragraphs 1-17 and Counts 1-2 of this

indictment are hereby realleged and incorporated by reference for the purpose of alleging

forfeitures pursuant to Title 18, United States Code, Sections 981 (a)(1 )(C) and 982(a)(1 ),

and Title 28, United States Code , Section 2461 (c).

       2.      Pursuant to Title 18, United States Code, Section 981 (a)(1 )(C) and Title 28,

United States Code, Section 2461 (c) , upon conviction of an offense(s) in violation of Title

18 United States Code , Section 1349 the defendants , KATRINA ROBINSON , KATIE

AYERS , and BROOKE BOUDREAUX, shall forfeit to the United States of America any

property, real or personal , which constitutes or is derived from proceeds traceable to the

offense . The property to be forfeited includes , but is not limited to , the following :

               Money Judgment: A personal money judgment representing
               the aggregate of the proceeds of the offense charged in Count
               1, that is , at least fourteen thousand four hundred seventy
               dollars ($14,470 .00) in U.S. funds .

       3.      Pursuant to Title 18, United States Code, Section 982(a)(1 ), upon conviction

of the offense in violation of Title 18, United States Code , Section 1956(h) charged in

Count 2 above , the defendants, KATRINA ROBINSON , KATIE AYERS , and BROOKE

BOUDREAUX, shall forfeit to the United States any property, real or personal , involved

in such offense , and/or any property traceable to such property. The property to be

forfeited includes, but is not limited to , the following :

               Money Judgment: A personal money judgment representing
               the aggregate of the property in involved in the offense
               charged in Count 2, that is , ten thousand eighty-two dollars
               ($10 ,082.00) in U.S. funds .




                                                 6
  Case 2:21-cr-20003-SHL Document 30 Filed 01/28/21 Page 7 of 7                PageID 73




       4.     If any of the property described above, as a result of any act or omission

of the defendant:

              a.     cannot be located upon the exercise of due diligence;

              b.     has been transferred or sold to , or deposited with , a third party;

              c.     has been placed beyond the jurisdiction of the court;

              d.     has been substantially diminished in value ; or

              e.     has been commingled with other property which cannot be divided

                     without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pu rsuant

to Title 21 , United States Code , Section 853(p), as incorporated by Title 18, United States

Code , Section 982(b)(1) and Title 28 , United States Code , Section 2461 (c) .

                                                  A TRUE BILL:


                                                  FOREPERSON



DATED: _ _ _ _ _ _ _ _ __




D. MICHAEL DUNAVANT
UNITED STATES ATTORNEY




                                              7
